Citation Nr: 1118684	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a right knee disorder, status post anterior cruciate ligament (ACL) reconstruction.

2.  Entitlement to a compensable rating for a left knee disorder manifested by patellofemoral pain.

3.  Entitlement to a compensable rating for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In reviewing the Veteran's claims file, the Board notes that key treatment records are missing.  Although the Veteran has not sought treatment at a VA medical facility, in his March 2009 substantive appeal, he indicated that he was "still carrying Tricare Prime."  He indicated that he wished VA to consider that evidence as he was not an active patient within the VA healthcare system.  Tricare Prime is a program operated by the Department of Defense for retirees and dependents.  As such, the Veteran's records at Tricare are reasonably identified records in federal possession.  The duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).

In addition, treatment records dated in August 2008 from R. L. Shaw, M.D., indicate that the Veteran sought treatment for back pain.  These treatment records, however, show that this was the Veteran's initial visit to Dr. Shaw's clinic.  Statements made in his March 2009 substantive appeal suggest that the Veteran received additional medical treatment since August 2008.  Although Dr. Shaw is listed as a Tricare South Network Provider, it is unclear whether the Veteran received treatment from Dr. Shaw in his capacity as a Tricare Provider.  It is the Veteran's responsibility to provide the necessary authorizations to obtain those records.

The Board also notes that the Veteran was afforded his most recent VA examinations in February 2008, over three years ago.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  However, in an October 2009 statement, the Veteran's representative indicated that the Veteran suffered from recurrent subluxation, locking episodes, and lateral instability of the knees as well as weekly painful disc episodes of the lumbar spine, none of which were noted in the February 2008 examination report.  This suggests that the Veteran's lumbar spine and bilateral knee disorders have worsened in severity since the February 2008 VA examination.  

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 


Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

As such, the Veteran should be scheduled for appropriate examinations to assess the current level of severity of his service-connected lumbar spine and bilateral knee disorders.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should provide the necessary authorization to release records from the medical facility of R. L. Shaw, M.D., in Apopka, Florida, where he received medical treatment as of August 2008.  After obtaining the necessary authorization from the Veteran, the RO should obtain copies of these treatment records.

2.  The RO should obtain the Veteran's treatment records from Tricare Prime from March 2008 to the present.  All efforts to obtain Tricare Prime records should be fully documented, and the Tricare Prime or its related treatment facilities and providers must provide a negative response if records are not available.

3.  After associating with the claims file any outstanding records of the Veteran's treatment, the RO should schedule him for an appropriate VA examination to determine the nature, extent, frequency and severity of his service-connected bilateral knee disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including X-rays and range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the bilateral knees upon both flexion and extension.  The examiner must also indicate whether, and to what extent, he has instability, locking episodes, and/or subluxation.  

All findings and conclusions should be set forth in a legible report.  Rationale for any opinion provided should be included in the report.

4.  The RO should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency, and severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including X-rays and range of motion studies, should be performed.  The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the lumbar spine upon both flexion and extension.  

The examiner must also indicate whether, and to what extent, the Veteran suffers from "painful disc episodes."  In so doing, the examiner should state whether the Veteran experiences incapacitating episodes due to his low back disability and the frequency of those attacks.  He or should also state whether the Veteran experiences any neurological complications stemming from his low back disability.  If neurological complications/symptoms are identified, the examiner should identify the affected nerve group and state whether the in mild, moderate, moderately severe, or severe incomplete paralysis.

All findings and conclusions should be set forth in a legible report.  Rationale for any opinion provided should be included in the report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  Upon completion of the above, the RO should readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in March 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


